Citation Nr: 0838729	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a shrapnel wound to the right elbow.

2.  Entitlement to a rating in excess of traumatic 
degenerative arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The veteran was scheduled for a hearing conducted via video 
conference with a Veterans Law Judge in December 2007, but 
failed to report and did not request that the hearing be 
rescheduled.  As such, the Board believes all due process 
requirements were met with regard to his hearing request.

In September 2008, the veteran's service representative 
raised a claim of clear and unmistakable error  with the RO's 
July 1969 rating decision that awarded service connection for 
residuals of wounds to the right elbow, and assigned a 20 
percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5305.  
That Code pertains to Muscle Group (MG) V, regarding damage 
to the flexor muscles of the elbow: biceps, brachialis, and 
brachioradialis.  The function of that MG is supination and 
flexion of the elbow.  The representative argued that the 
veteran's wound(s) more appropriately involved MG VI.  
Diagnostic Code 5306 covers that MG which governs extension 
of the elbow and extensor muscles of the elbow.  The 
representative also appears to maintain that, as the veteran 
sustained separate wounds to his forearm and elbow, an 
additional separate disability rating should be assigned 
under MG VII.  Diagnostic Code 5307 covers that MG which 
pertains to the function of the muscles involved flexion of 
the wrist and fingers.  The representative further maintains 
that the veteran's scars should have been separately rated.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In May 1968, the veteran sustained shrapnel wounds to the 
right elbow while serving in combat.  An August 1968 hospital 
record describes linear wounds to his right forearm and 
elbow.  Motor and sensory function was intact at that time.

In July 1969, the RO granted service connection for residuals 
of wounds to the right elbow, evaluated as 20 percent 
disabling under Diagnostic Code 5305.  

A July 2002 VA outpatient record, prepared by a neurologist, 
indicates that the veteran probably had damage to the 
branches of the ulnar and radial nerve on the right side.  A 
nerve conduction/electromyography study was ordered but the 
results are not in the claims file.

In a July 2002 rating decision, the RO determined that there 
was clear and unmistakable error in the July 1969 rating 
decision that assigned the 20 percent rating.  The July 2002 
rating decision granted a 40 percent rating under Diagnostic 
Code 5305, effective from March 1969.  The RO also granted 
entitlement to service connection for right elbow arthritis, 
and assigned a 10 percent rating effective from June 2002.
. 
In September 2004, the veteran filed his current claim for 
increased ratings for residuals of a right forearm shrapnel 
wound, and for right elbow arthritis.  However, it appears 
that the veteran may have some nerve damage associated with 
his service-connected disabilities, although this is not 
entirely clear from the current record.  Thus, further 
development is warranted prior to Board consideration of the 
veteran's claims.

In an October 2004 VA examination report, the examiner noted 
that, on September 17, 2004, the veteran "was seen by the 
neurologist...in the (VA Medical Center) Wilkes Barre, 
Pennsylvania ...who said the patient did not have ulnar nerve 
involvement but he has mild [radial] nerve sensory 
abnormality."  Unfortunately, the September 17, 2004 VA 
medical record is not in the claims file.

When examined by VA in July 2007, an orthopedic examination 
report noted that associated features of the veteran's 
injuries included numbness and tingling of the right hand.  
An examination report regarding the veteran's muscles 
indicates that his associated injuries included radial 
sensory nerve damage "as evidenced by Nerve Conduction 
Studies."  The nerve conduction study is not among the 
medical records in the claims file and efforts should be made 
to obtain this report and the September 17, 2004 record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in light of the record the veteran should be 
afforded a VA examination by a neurologist to determine the 
etiology of any right upper extremity neurological impairment 
found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the VA 
medical record(s) regarding the veteran's 
treatment dated on September 17, 2004, 
from VA Medical Center Wilkes Barre, 
Pennsylvania, the results of any nerve 
conduction studies, and all medical 
records regarding his treatment dated 
from August 2007 to the present.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file, and the veteran and his 
representative so advised in writing.

2.  Then, the veteran should be scheduled 
for a VA examination performed by a 
neurologist, to determine the etiology of 
any right upper extremity nerve 
impairment found to be present.  The 
veteran's claims file should be provided 
to the examiner prior to the examination, 
and a complete history of the veteran's 
injury, and any intercurrent right upper 
extremity injury, should be noted.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner must 
address the following:

*	Identify all right upper 
extremity nerve impairment 
found to be present.

*	Is it at least as likely as 
not, i.e., is there a 50/50 
chance that any current right 
upper extremity nerve 
impairment is related to the 
veteran's period of active 
service, to include his May 
1968 shrapnel wounds to the 
right forearm and elbow?

*	For each identified right upper 
extremity nerve impairment the 
physician must proffer an 
opinion, with supporting 
analysis, as to the likelihood 
that any diagnosed right upper 
extremity nerve impairment was 
caused by, or aggravated by, 
the veteran's service-connected 
residuals of shrapnel wounds to 
the right elbow.  The degree of 
right upper extremity nerve 
impairment that would not be 
present but for the service-
connected residuals of the 
shrapnel wounds to the right 
elbow should be identified. 

3.  The RO/AMC should then review the 
record and undertake any additional 
development so indicated, to include 
scheduling the veteran for additional VA 
examinations of his right upper extremity 
to determine the current severity of his 
service-connected residuals of shrapnel 
wounds to the right elbow, the severity of 
any impairment due to right elbow 
arthritis, and the muscle group(s) 
affected by wounds to his forearm and 
elbow. 

4.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the issues should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  
Prior to returning the veteran's case to 
the Board, the RO/AMC must adjudicate the 
claim whether the July 1969 rating 
decision was clearly and unmistakably 
erroneous in not assigning separate 
compensable disability ratings for injury 
to MG VI or VII, or scars. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




